

116 S1756 IS: No President is Above the Law Act
U.S. Senate
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1756IN THE SENATE OF THE UNITED STATESJune 10, 2019Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide for the tolling of the statute of limitations
			 with regard to certain offenses committed by the President of the United
 States during or prior to tenure in office, and for other purposes.1.Short titleThis Act may be cited as the No President is Above the Law Act.2.Tolling of statute of limitations(a)Offenses committed by the President during or prior to tenure in officeSection 3282 of title 18, United States Code, is amended by adding at the end the following:(c)Offenses committed by the President during or prior to tenure in officeIn the case of any person serving as President of the United States, the duration of that person’s tenure in office shall not be considered for purposes of any statute of limitations applicable to any Federal criminal offense committed by that person (including any offense committed during any period of time preceding such tenure in office)..(b)ApplicabilityThe amendment made by subsection (a) shall apply to any offense committed before the date of the enactment of this section, if the statute of limitations applicable to that offense had not run as of such date.